DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicants arguments dated 28 December 2021.  Claims 2-7, and 9-11 are pending in the application.  Claims 2-4 and 9-11 have been amended.  Claims 1 and 8 have been cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2017-220860 was received on 22 October 2020 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 29 November 2021 have been considered by the examiner.

Drawings
The drawings filed on 21 December 2020 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US PGPub 2012/0194597 A1), hereinafter Okamoto, in view of Mongeon et al. (US PGPub 2011/0242187 A1), hereinafter Mongeon.
With regard to Claim 4, Okamoto discloses a printing apparatus (¶0002) configured to print on a continuous sheet to be cut into a plurality of cut sheets at a plurality of cutting positions arranged in a longitudinal direction while being conveyed in the longitudinal direction (Figs. 1, 6; ¶0018-0020), comprising: 
a conveyance mechanism configured to convey the continuous sheet in the longitudinal direction (¶0020; Fig. 4); and 
a print head (Fig. 1; print head 14) provided so as to face a conveyance path for the continuous sheet in the conveyance mechanism (Fig. 1) and configured to sequentially print a plurality of cutting marks indicating the plurality of cutting positions on the continuous sheet being conveyed by the conveyance mechanism(¶0007; ¶0067; Claim 1), 
wherein, from between front end portions and rear end portions of each of the pages in a conveyance direction of the continuous sheet in the conveyance mechanism when printing by the print head is performed (¶0007; ¶0067; Claim 1), the print head prints the cutting marks on the rear end portions for a plurality of pages on the continuous sheet corresponding to the plurality of cut sheets (¶0007; ¶0067-0070; Claim 1; Fig. 6c).
(¶0024), 
the print head prints the cutting marks at the rear end portions of the pages in the continuous sheet (Fig. 6; 0067-0070; Claim 1).
Okamoto further discloses a maintenance pattern 103 being formed together with the cutting marks (¶0063; Fig. 4; pattern 103), the flushing pattern is a pattern different from the cutting mark (¶0063; Fig. 4; pattern 103; mark 102), and the print head forms the flushing pattern such that a first end of the cutting mark in the conveyance direction of the continuous sheet when the continuous sheet is cut into a plurality of cut sheets (Fig. 4B, conveying direction as shown by arrow and first end being left-most side of cutting mark 102) and a second end of the flushing pattern are at the same positions in the conveyance direction, or the first end is positioned in front of the second end (Fig. 4B, second end being the leftmost side of maintenance pattern 103 which is positioned behind the first end as shown in the conveying direction),but does not explicitly disclose wherein the printhead forms line-shaped flushing patterns extending in a width direction of the continuous sheet by performing flushing in which a printing liquid is ejected from the plurality of nozzles toward the rear end portions of the pages.
The secondary reference of Mongeon discloses wherein the printhead forms line-shaped flushing patterns extending in a width direction of the continuous sheet by performing flushing in which a printing liquid is ejected from the plurality of nozzles toward the rear end portions of the pages (¶0043; Fig. 2; test patterns may be formed in the inter-document gap i.e. small region between document regions that is cut away when a continuous web of paper is cut into individual sheets; one or more rows of the test pattern may be printed in the cut away region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inter-document patterns of Mongeon, with the printing apparatus of Okamoto, in order to carry out image registration at regular intervals during normal operation, as taught by Mongeon (¶0043).

With regard to Claim 11, this claim recites limitations that are similar and in the same scope of invention as claim 4 above; therefore claim 11 is rejected for the same rejection rationale/basis as described in claim 4.

Allowable Subject Matter
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of claim 2 is that applicants claimed invention includes a printing apparatus having a reception unit configured to accept designation that, from between the front end portions and the rear end portions of the pages, ones that are designated as the target portions at which the cutting marks to be printed, wherein when the reception unit accepts the designation that the front end portions of the pages are the target portions, the print head prints the cutting marks at the front end portions of the pages, and when the reception unit accepts the designation that the rear end portions of the pages are the target portions, the print head prints the cutting marks at the rear end portions of the pages.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 3 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 3 is that applicants claimed invention includes a printing apparatus having an information acquisition unit configured to acquire information indicating whether or not a first conveyance direction of the continuous sheet in the conveyance mechanism when the printing by the print head is performed and a second conveyance direction of the continuous sheet when the continuous sheet is cut into the plurality of cut sheets are a same; and a determination unit configured to determine the front end portions of the pages as target portions at which the cutting marks to be printed when the first conveyance direction and the second conveyance direction are the same, and determine the rear end portions of the pages as target portions at which the cutting marks to be printed when the first conveyance direction is different from the second conveyance direction in the information acquired by the information acquisition unit, wherein the print head prints the cutting marks on the target portions of the pages.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 5-7 are allowable because they depend from claim 3.
Claim 9 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 9 is that applicants claimed invention includes a printing method of printing on a continuous sheet to be cut into a plurality of cut sheets at a plurality of cutting positions arranged in a longitudinal direction while being conveyed in the longitudinal direction having  a receiving step of accepting designation that ones from between the front end portions and the rear end portions of the pages are designated as the target portions at which the cutting marks to be printed, wherein the printing step includes a step of printing the cutting marks on the front end portions of the pages when the designation is accepted in which the front end portions of the pages are designated as the target portions in the reception step, and a step of printing the cutting marks on the rear end portions of the pages when the designation is accepted in which the rear end portions of the pages are designated as the target portions in the reception step.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 10 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowability for claim 10 is that applicants claimed invention includes a printing method of printing on a continuous sheet to be cut into a plurality of cut sheets at a plurality of cutting positions arranged in a longitudinal direction while being conveyed in the longitudinal direction having an information acquisition step of acquiring information indicating whether or not a first conveyance direction of the continuous sheet in the conveying step and a second conveyance direction of the continuous sheet when the continuous sheet is cut into the plurality of cut sheets are a same; and a determination step of determining the front end portions of the pages as target portions at which the cutting marks to be printed when the first conveyance direction and the second conveyance direction are the same, and determining the rear end portions of the pages as target portions at which the cutting marks to be printed when the first conveyance direction is different from the second conveyance direction in the information, wherein the printing step is a step of printing the cutting marks on the target portions of the pages.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853